Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 30, 2015

The Court of Appeals hereby passes the following order:

A16D0128. DANIEL W. TAYLOR v. GREGORY A. ADAMS, et al.

      Daniel Taylor filed this application for discretionary review, seeking to appeal
two court orders denying his requests to proceed in forma pauperis for the purpose
of seeking mandamus relief against several defendants. We lack jurisdiction.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.” (punctuation omitted)). Accordingly, this case is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.